Ordinarily it is the duty of the city, and of public utilities to which the city grants franchises, to keep streets and highways safe for travel in a manner which accords with the requirements of ordinary care and prudence; however, I do not think that they are bound to keep the full width of every street safe for vehicular travel, and ordinarily it is sufficient to keep so much of the streets safe for that purpose as is designated and necessary for travel. Within the limits of a municipality if there should be placed trees or poles, hitching posts, stepping stones, fire hydrants, or poles for electric wires, in a space between the part of the street designated for vehicular travel and the sidewalk for pedestrians; and if a runaway automobile or an automobile driven in a grossly negligent manner should run into an electric pole three feet outside the part of the street set apart for vehicular travel and cause injury to a guest in the automobile, the mere placing of the pole in plain view of the traveling public in such location, not being on the part of the street designated for vehicular travel, could not be said to be the proximate cause of the injury. In other circumstances, however, it may be a question for the jury to say whether the pole is so placed as to be incommodious to prudent travel by the public.
The street was alleged to be thirty feet wide and that ten feet of it was set apart for vehicular travel; that the pole was placed seven feet from the property line of the adjacent property *Page 451 
owner; construing the petition most strongly against the pleader, the pole was three feet outside the part of the street set apart for vehicular travel. There are no other allegations sufficient to show that the mere placement of the pole itself was not in the exercise of due care.
The case is an action to recover damages for the death of a guest of the driver who drove the automobile over and beyond the part of the street designated for vehicular travel and against an electric pole placed and maintained by the defendant power company, presumptively with the permission of the municipality, on the part of the street not maintained for vehicular purposes and, so far as appears from the petition, in clear view of the traveling public. Under these conditions the mere placing of the pole itself in this location can not be held to have been the proximate cause of the injuries sustained by the deceased.
It is alleged, however, that the cause of the injuries to the deceased was the negligent attaching of a heavy transformer to the pole by the power company, which transformer fell, inflicting the injuries resulting in the death. It is also alleged in the plaintiff's petition that the portion of the street in question which was designated for vehicular travel was only ten feet wide, that in this portion of the street there were numerous deep holes, filled with mud and water, that the street was rough and rutted, and that it was practically impassable to vehicular traffic. It was further alleged that the driver was directing his automobile over this street at the dangerous and reckless speed of forty miles per hour, weaving in and out to avoid the holes.
The plaintiff in error quotes in her brief the case ofBozeman v. Blue's Truck Line, 62 Ga. App. 7, 8 (7 S.E.2d 412), where it is said: "In a situation where there is an act of negligence which is not operating and active at the time of another which follows, which latter act is caused by a breach of duty which the party guilty of the latter act of negligence owed to the injured party, the law will regard the latter act of negligence as the superseding cause, and will not look beyond it to the first act, unless the person guilty of the first act of negligence could reasonably have anticipated that the second or intervening act might, not improbably but in the natural and ordinary course of things, follow his act of negligence, or, `if the misconduct is *Page 452 
of such character which, according to the usual experience of mankind, is calculated to invite or induce the intervention of some subsequent cause.'" This rule is stated in other language as follows: "`If an injury has resulted in consequence of a certain wrongful act or omission, but only through or by means of some intervening cause, from which last cause the injury followed as a direct and immediate consequence, the law will refer the damage to the last or proximate cause, and refuse to trace it to that which was more remote.'" Stallings v. Georgia Power Co.,67 Ga. App. 435, 438, 439 (20 S.E.2d 776). In the same case, this court said on page 439: "`One is bound to anticipate and provide against what usually happens and what is likely to happen; but it would impose too heavy a responsibility to hold him bound in like manner to guard against what is unusual and unlikely to happen, or what, as it is sometimes said, is only remotely and slightly probable.'" "The defendant's duty was simply to provide for the usual and ordinary risks of travel."Georgia Power Co. v. Murray, 57 Ga. App. 141, 150
(194 S.E. 403).
Applying these rules to the facts alleged, I do not think that the striking of the pole at the dangerous speed of forty miles an hour was an occurrence in the natural and ordinary course of things within the bounds of reasonable foreseeability. One's responsibility for negligence must end somewhere. The plaintiff can not always recover for the negligence of another. The law refers the injury to the proximate, not the remote cause. I do not think that ordinary care and prudence require the power company to secure its transformers to its poles in municipalities on streets of the character here alleged so as to withstand the terrific impact of an automobile traveling at a speed of forty miles per hour. In other words, the duty owed the plaintiff by the power company was to provide for the usual and ordinary risks of travel, and travel at forty miles per hour over this street was not a usual and ordinary risk of travel.
I think that the proximate cause of the death of the guest was not the negligence of the power company if any, but resulted only through or by means of some intervening cause or causes from which cause or causes the injury followed as a direct and intermediate consequence and the law will refer the *Page 453 
damage to the last proximate cause or causes and refuse to trace it to the remote negligence, if any, of the power company.
The defendant can not be held liable here where it was under no duty to foresee and provide against the unusual and improbable thing that occurred. The allegations of the petition did not set forth facts which, if proved, would show that the placement and maintenance of the pole caused the injury, and the general demurrer was properly sustained.